 



Exhibit 10.1
INNOVATION, PROPRIETARY INFORMATION
AND CONFIDENTIALITY AGREEMENT
     As a condition of becoming employed or retained as a consultant by
Xcorporeal, Inc., a Delaware corporation (together with any of its current or
future affiliates, successors or assigns, collectively, the “Company”), and in
consideration of my employment or consulting relationship with the Company and
my receipt of the compensation paid to me by the Company, I agree to the
following:
Recitals
     A. The Company is dedicated to a policy of exerting a significant influence
in its chosen fields through technical innovation and creative administration
and marketing. The competitive success of this policy depends to a large extent
on the Company’s ability to maintain a free flow of pertinent information among
its employees and consultants.
     B. All key employees and consultants are required to sign this standard
Agreement, under which: (i) requirements are specified for avoiding conflicting
outside activities while associated with the Company, (ii) the Company is
assured of disclosure of, and exclusive rights to, my inventions, ideas and
works which relate to Company business, and (iii) the Company is protected
against unauthorized disclosure of confidential information of the Company or
other persons and against retention of Company records.
Agreement
     1. Confidential Information.
          (a) I agree at all times during the term of my relationship with the
Company and thereafter, to hold in strictest confidence, and not to (i) use,
except for the benefit of the Company, (ii) disclose to any person or entity
without written authorization of the Board of Directors of the Company, or
(iii) make copies of, except as authorized by Company, any of the following:
confidential or proprietary information, inventions, trade secrets, know-how,
theories, research, data, plans, products, services, suppliers, customers,
prices, costs, markets, software, hardware, developments, improvements,
processes, formulas, methods, technology, machines, apparatus, designs,
drawings, engineering, configurations, laboratory notebooks, licenses, finances,
budgets or projections, directly or indirectly created, conceived, invented,
made, discovered, developed, worked on, learned by or disclosed to me during the
course of my relationship with the Company, either orally, in writing, or by
observation, whether or not during working hours (all of the foregoing,
collectively, “Confidential Information”).
          (b) Confidential Information includes, but is not limited to,
information pertaining to any aspect of the Company’s business or any use or
application arising out of or relating to any: (i) portable or continuous
dialysis method or device, specifically including any wearable artificial
kidney, or related device, (ii) portable or continuous ultra-filtration method
or device, specifically including any congestive heart failure device, or
related device, (iii) device, method or treatment for kidney failure or
congestive heart failure, (iv) “Technology” or “Licensed Product” as defined in
the Company’s September 1, 2006 License Agreement, or (v)

1



--------------------------------------------------------------------------------



 



medical device, treatment or method substantially similar in functionality to
any of the foregoing; (all of the foregoing, collectively, the “Products”).
          (c) Confidential Information does not include any information that is
publicly and widely known and made generally available through no wrongful act
of mine or of others who were under confidentiality obligations. In these
regards, although certain information or technology may be generally known in
the relevant industry, the fact that the Company uses same, and how the Company
uses same, may not be so known and therefore is Confidential Information.
Furthermore, the fact that various fragments of information or data may be
generally known in the relevant industry does not mean that the manner in which
the Company combines them and the results obtained thereby are so known and in
such instance are also Confidential Information. Confidential Information also
does not include information that I can show be clear and convincing documentary
evidence was known to me prior to its disclosure to me by the Company.
          (d) I recognize that the Company has received and in the future will
receive from third parties their confidential or proprietary information subject
to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. I agree to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person or entity, or to use it except as necessary in
carrying out my work for the Company, consistent with the Company’s agreement
with such third party.
     2. Conflicts of Interest.
          (a) During the term of my employment or consulting relationship with
Company, I will not, without the prior written approval of the President or
Chief Executive Officer of the Company, directly or indirectly, participate in
or assist any person or business that is a current or potential competitor,
customer or supplier of the Company. For these purposes, a current or potential
competitor of the Company is any person or entity that has developed, is
developing, is seeking to develop, or is selling, marketing or distributing any
Products. I understand that the purpose of these restrictions is to avoid
conflicts of interest and to avoid inadvertent trade secret disclosure during
periods I am most likely to retain valuable Company trade secrets.
          (b) I represent that my performance of all the terms of this Agreement
and my work for the Company does not and will not breach any invention
assignment, proprietary information, confidentiality or other agreement with any
former employer or other party, or create any conflict of interest with anyone.
I will not disclose to the Company or use for the benefit of the Company any
confidential information derived from sources other than employment or
consultation with the Company. I agree that if I am in doubt as to the
confidential status of any information, I will refer to an executive officer of
the Company the question of whether such information is available for disclosure
and use for the benefit of the Company.
          (c) I have not and will not enter into any other agreement with any
other person or entity, either written or oral, in conflict with the terms of
this Agreement.

2



--------------------------------------------------------------------------------



 



     3. Inventions.
          (a) Disclosure. I will immediately disclose to the Company all
discoveries, inventions, ideas, improvements, works of authorship, developments,
concepts, trade secrets, Confidential Information, and other intellectual
property, whether or not patentable or copyrightable (collectively, “Work
Product”), that I create, conceive, invent, make, discover, develop, work on, or
reduce to practice, in whole or in part, during the term of my employment or
consulting relationship with Company, either solely or jointly with others,
whether or not in the course of my employment, whether or not reduced to
drawings, written description, documentation, models, or other tangible form.
          (b) Work for Hire. I further acknowledge that all Work Product other
than Personal Inventions is “work made for hire” to the greatest extent
permitted by applicable law and are compensated by my salary (if I am an
employee) or by such amounts paid to me under any applicable consulting
agreement or consulting arrangements (if I am a consultant), unless regulated
otherwise by mandatory applicable law.
          (c) Assignment. I will hold in trust for the sole right and benefit of
the Company all Work Product other than Personal Inventions, and all such Work
Product will forthwith and without further consideration become and be the
exclusive property of the Company. I hereby absolutely, unconditionally and
irrevocably assign, transfer and convey to the Company all Work Product and all
rights in, to, arising out of, or relating to any Work Product, including
without limitation all patents, copyrights, trademarks, mask works and other
statutory and common law protections in all countries, except Personal
Inventions and inventions that qualifies fully for exemption under California
Labor Code Section 2870 or any other applicable law. I hereby appoint the
Company’s Secretary or any other officer of the Company as my attorney-in-fact
and agent to execute all documents required or appropriate to perfect or enforce
all rights assigned under this Agreement.
          (d) Sole Exception. The assignment requirement of the preceding
section will not apply to Work Product for which all of the following conditions
are met: (i) no equipment, supplies, facilities, or trade secret information of
the Company was used, (ii) was developed entirely on my own time, (iii) does not
arise out of or relate in any way to the Products, the business of the Company,
or the Company’s actual or demonstrably anticipated research or development, and
(iv) does not result, in whole or in part, from any work performed by me for the
Company. Work Product satisfying all of these conditions is hereinafter referred
to as “Personal Inventions.” I agree that if I am in doubt as to whether any
given Work Product must be disclosed to the Company by the terms of this
Agreement, I will refer such question to the management of the Company.
          (e) Assistance. I will assist the Company in every reasonable way,
including without limitation (i) signing of all papers, authorizations,
applications and assignments, (ii) making and keeping proper records of all Work
Product, (iii) giving evidence and testimony (all at the Company’s reasonable
expense), to obtain and to maintain for the use and benefit of the Company or
its nominees all patents, copyrights, mask works and other protections, in all
countries, for all Work Product. My obligations under this Section will extend
beyond the termination of my employment or consulting relationship with the
Company.

3



--------------------------------------------------------------------------------



 



          (f) Schedule A. I have attached hereto, as Schedule A, a list
describing with particularity all Work Product, including Personal Inventions,
that (i) was made by me prior to the commencement of my relationship with the
Company, (ii) belongs solely, or jointly with others, to me or an entity in
which I own or control a direct, indirect or beneficial interest, (iii) relates
in any way to any of the Products or any application or use thereof, and (iv) is
not assigned to the Company hereunder (collectively, the “Prior Inventions”);
or, if no such list is attached, I represent that there are no Prior Inventions.
          (g) If, in the course of my relationship with the Company, I
incorporate into a Company product, process or machine a Prior Invention owned
by me (or, to the extent I have the ability to do so, in which I have an
interest), the Company is hereby granted and shall have a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license (with the right to
sublicense) to make, have made, copy, modify, make derivative works of, use,
sell and otherwise distribute such Prior Invention as part of or in connection
with such product, process or machine.
     4. Records.
          (a) I will keep and maintain adequate and current written records of
all Work Product made by me (solely or jointly with others) during the term of
my relationship with the Company. The records may be in the form of notes,
sketches, drawings, flow charts, electronic data or recordings, laboratory
notebooks, and any other format. The records will be available to and remain the
sole property of the Company at all times. I will not remove such records from
the Company’s place of business except as expressly permitted by Company policy
for the purpose of furthering the Company’s business.
          (b) All data and records coming into my possession or kept by me in
connection with the Company are the exclusive property of the Company. Any
property situated on the Company’s premises or owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time, with or without notice.
          (c) I will return to the Company all originals and copies of such data
and records upon termination of my relationship for any reason, unless specific
written consent is obtained from an executive officer of the Company to retain
any such data or records. In the event of the termination of the relationship, I
agree to sign and deliver the “Termination Certification” attached hereto as
Schedule B.
     5. Non-Solicitation. During my relationship with the Company and for a
period one year thereafter, I will not, without the express prior written
permission of an executive officer of the Company, solicit or encourage (nor
will I direct or encourage anyone under my authority or control to solicit or
encourage) any of the Company’s employees or full-time consultants to work
elsewhere.
     6. Equitable Relief. The Company will have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights or
remedies the Company may have, because a breach of this Agreement will cause
irreparable harm for which there is no adequate remedy at law.

4



--------------------------------------------------------------------------------



 



     7. Insider Trading. I am aware that the United States securities laws
prohibit any person who has material, non-public information concerning the
Company from purchasing or selling securities of the Company or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.
     8. At Will Relationship. Except as set forth in a written agreement signed
by the Chairman, President or CEO of the Company, by employment or consulting
relationship with the Company is at will, and may be terminated by me or the
Company at any time. Except as otherwise provided herein, the provisions of this
Agreement will survive termination of my relationship with the Company.
     9. General.
          (a) This Agreement will not be terminated or altered by changes in
duties compensation, or other terms of my employment or consulting arrangement.
          (b) Disclosure. I hereby authorize the Company to disclose this
Agreement and my responsibilities hereunder to any person or entity, including
without limitation, my future employers or clients.
          (c) Severability. The invalidity or unenforceability of any provisions
of this Agreement under particular facts and circumstances will not affect the
validity or enforceability either of other provisions of this Agreement or,
under other facts and circumstances, of such provisions. In addition, such
provisions will be reformed to be less restrictive if under such facts and
circumstances they would then be valid and enforceable.
          (d) Governing Law. The validity, construction and performance of this
Agreement will be governed by the laws, without regard to the laws as to choice
or conflict of laws, of the State of California.
          (e) Arbitration. Any dispute, controversy or claim arising out of or
relating to this Agreement, or my employment or consulting relationship with the
Company, including without limitation the issue of arbitrability, will be
resolved by final and binding arbitration before a retired judge at JAMS or its
successor in Santa Monica, California. To the maximum extent permitted by
applicable law he prevailing party will be awarded its arbitration, attorney and
expert witness fees, costs and expenses. Judgment on any interim or final award
of the arbitrator may be entered in any court of competent jurisdiction.
          (f) Headings. The Section and other headings contained in this
Agreement are for reference purposes only and will not affect in any way the
meaning or interpretation of this Agreement.
          (g) Waiver. No waiver by either party of a breach of any provision of
this Agreement will be construed as a waiver of any subsequent or different
breach, and no forbearance by a party to seek a remedy for noncompliance or
breach by the other party will be construed as a waiver of any right or remedy
with respect to such noncompliance or breach.

5



--------------------------------------------------------------------------------



 



          (h) Amendment. This Agreement may be amended, modified or supplemented
only by a writing executed by the Chairman, President or CEO of the Company.
          (i) Entire Agreement. This Agreement is the only agreement and
understanding between the parties pertaining to the subject matter of this
Agreement, and supersedes all prior agreements, summaries of agreements,
descriptions of compensation packages, discussions, negotiations,
understandings, representations or warranties, whether verbal or written,
between the parties pertaining to such subject matter.

     
________________________________
  ________________________________
Signature
  Date
 
   
________________________________
   
Printed Name
   

6



--------------------------------------------------------------------------------



 



Schedule A
LIST OF PRIOR INVENTIONS

     
___
  I have no Prior Inventions as defined in the Innovation, Proprietary
Information And Confidentiality Agreement.
 
   
___
  I have the following Prior Inventions:

                  No.   Title     Description  
 
               
 
               
 
               
 
               
 
               
 
               

Number of Prior Inventions listed (if any): ___
Number of additional pages attached (if any): ___

     
________________________________
  ________________________________
Signature
  Date
 
   
________________________________
   
Printed Name
   

7



--------------------------------------------------------------------------------



 



Schedule B
TERMINATION CERTIFICATION
     This is to certify that I do not have in my possession, nor have I failed
to return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, flow charts, materials, equipment, other documents or property, or
copies or reproductions of any aforementioned items belonging to Xcorporeal,
Inc., its affiliates, successors or assigns (together the “Company”).
     I further certify that I have complied with all the terms of the
Innovation, Proprietary Information And Confidentiality Agreement (“Agreement”)
signed by me, including the reporting of any inventions and Work Product (as
defined therein), conceived or made by me (solely or jointly with others)
covered by the Agreement, and the return do all Company documents and records.

     
________________________________
  ________________________________
Signature
  Date
 
   
________________________________
   
Printed Name
   

8